Status under America Invents Act
	The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 10-16 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ito et al (US 5,197,460).
	Ito et al disclose an oral irrigator having a handle 10, a removable tip 37 attached to the handle, and a pump 25 received within the handle 10.  The tip includes first and second ends, a bore extending between the first and second ends, an annular flange, and a ring that abuts the annular flange as identified in the annotated Figure below.  It is noted that the claims include within their scope an arrangement where the annular flange and the abutting ring are integrally formed together as a single piece.

    PNG
    media_image1.png
    355
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    415
    media_image2.png
    Greyscale


Claims 14-16 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davis et al (US 5,489,205).
	Davis et al disclose in Figure 4 a tip for an oral irrigator having a body with first and second ends as identified below in the annotated Figure.  The Davis oral irrigator tip includes an annular flange and a ring 48 abutted against the flange as identified.  In regard to claim 16, the Davis et al O-ring 48 tapers inwardly.


    PNG
    media_image3.png
    316
    688
    media_image3.png
    Greyscale


Claims 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Waisbren et al (US 4,365,752).
Waisbren et al disclose a tip for an oral irrigator comprised of a body having first and second ends and defining a bore therebetween as noted in the annotated Figure below.  The Waisbren et al irrigation tip further includes an annular flange and an abutting ring as identified below.   It is noted that applicant’s “ring” is disclosed as element 408 and has a tubular shape, as does the identified ring of Waisben et al.


    PNG
    media_image4.png
    342
    678
    media_image4.png
    Greyscale


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6, 11, 12, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US 5,197,460) in view of Davis et al (US 5,489,205).
Davis et al teach a dental irrigator tip that locks and securely holds the irrigation tip to an oral irrigator so as to prevent inadvertent loosening of the tip (see column 2, lines 35-40).  To have replaced the Ito et al oral irrigator tip with a Davis et al irrigator tip to prevent inadvertent loosening as taught by Davis et al would have been obvious to one of ordinary skill in the art at the time the invention was made.  As noted in the annotated Figures above, Davis et al disclose an oral irrigation tip having first and second ends, a flange and a ring as set forth in the present claims.

Claims 1-5, 7-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US 5,197,460) in view of Waisbren et al (US 4,365,752).
Waisbren et al teach a dental irrigator tip that converts the irrigation flow to a pulsating flow to massage and clean the user’s teeth (see column 1, lines 18-22 and column 2, lines 13-17).  To have replaced the Ito et al oral irrigator tip with a Davis et al irrigator tip to clean and massage a user’s teeth with pulsating flow by Waisbren et al would have been obvious to one of ordinary skill in the art at the time the invention was made.  As noted in the annotated Figures above, Weisbren et al disclose an oral irrigation tip having first and second ends, a flange and a ring as set forth in the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712